RENDERED: AUGUST 5, 2022; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                 Court of Appeals

                   NO. 2020-CA-1622-MR

TERESA DOWELL INMAN
AND MARC INMAN                                    APPELLANTS


           APPEAL FROM HANCOCK CIRCUIT COURT
v.        HONORABLE TIMOTHY R. COLEMAN, JUDGE
                   ACTION NO. 19-CI-00058


ESTATE OF KENNETH DOWELL BY
AND THROUGH VALERIE
DOWELL, EXECUTRIX; AMANDA
LEIGH HAGAN; CHRISTY LYNN
TURNHAM; USAA FEDERAL
SAVINGS BANK; AND VALARIE
DOWELL                                             APPELLEES

AND


                   NO. 2021-CA-0016-MR

ESTATE OF KENNETH DOWELL BY
AND THROUGH VALERIE
DOWELL, EXECUTRIX; AMANDA
LEIGH HAGAN; CHRISTY LYNN
TURNHAM; AND VALARIE
DOWELL                                    CROSS-APPELLANTS
            CROSS-APPEAL FROM HANCOCK CIRCUIT COURT
v.            HONORABLE TIMOTHY R. COLEMAN, JUDGE
                      ACTION NO. 19-CI-00058


TERESA DOWELL INMAN AND
MARC INMAN                                                 CROSS-APPELLEES



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Teresa Dowell Inman and Marc Inman bring Appeal No.

2020-CA-1622-MR and the Estate of Kenneth Dowell, by and through Valerie

Dowell, Executrix (the Estate), Amanda Leigh Hagan, Christy Lynn Turnham, and

Valerie Dowell bring Cross-Appeal No. 2021-CA-0016-MR from a November 24,

2020, Findings of Fact and Conclusions of Law of the Hancock Circuit Court. We

affirm both Appeal No. 2020-CA-1622-MR and Cross-Appeal No. 2021-CA-0016-

MR.

            Kenneth Dowell was a resident of Hancock County, Kentucky, and

died on April 25, 2018. At the time of his death, Kenneth was married to Valerie

Dowell. Both Kenneth and Valerie had children before the marriage. Relevant

herein, Kenneth had a daughter – Teresa Dowell Inman, and Valerie had two

daughters – Christy Lynn Turnham and Amanda Leigh Hagan.

                                       -2-
               Before his death, Kenneth and Valerie executed separate mutual wills

on January 18, 2002. Therein, both Kenneth and Valerie devised his or her one-

half undivided interest in a farm located in Hancock County to their respective

children. So, in Valerie’s will, she bequeathed her one-half undivided interest in

the farm to Christy and Amanda. And, in Kenneth’s will, he bequeathed his one-

half undivided interest in the farm to Teresa. In both wills, Kenneth and Valerie

“agreed to waive and relinquish any claim in and to the interest of the other [in the

farm], including dower or curtesy.” Kenneth’s will at 2.

               On August 10, 2018, Valerie filed a petition to probate Kenneth’s will

in the Hancock District Court, and by order entered August 15, 2018, Valerie was

appointed executrix of the Estate. Valerie, as surviving spouse of Kenneth, then

filed a Notification of Intent to Renounce Will. Therein, Valerie stated that she

released any devise under the will and intended to claim her dower interest in the

farm. Kentucky Revised Statutes (KRS) 392.080; KRS 392.020. In her capacity

as executrix, Valerie then filed a motion to sell real property of the estate in order

to satisfy outstanding debts of the Estate. The only real property available was the

farm. Teresa filed a motion objecting to the sale of the farm. Nonetheless, the

district court granted Valerie authority to sell the farm in a June 5, 2019, order.1




1
 Kenneth Dowell’s will did not grant Valerie Dowell, as executrix, the authority to sell real
property of the estate.

                                               -3-
             Thereafter, Teresa and her husband, Marc, filed an adversarial

complaint in the Hancock Circuit Court challenging the sale of the farm as contrary

to the terms of Kenneth’s will and as contrary to law. An answer and counterclaim

were filed. In the counterclaim, the Estate, Christy, Amanda, and Valerie stated

that Valerie owned an undivided one-half interest in the farm and that Teresa was

devised an undivided one-half interest in the farm by Kenneth’s will. They pointed

out that Valerie had filed a notification of her intent to renounce the will and, as

such, was entitled to her dower interest in the undivided one-half interest devised

to Teresa. Additionally, in the counterclaim, the Estate, Christy, Amanda, and

Valerie stated that a $49,000 mortgage encumbered the farm and that Valerie had

made the $929 monthly payments since Kenneth’s death; Valerie had also paid the

insurance premiums, property taxes, and other sums for property maintenance.

The Estate, Christy, Amanda, and Valerie sought to have the farm sold as a whole

in order to pay the debts of the estate, and Valerie sought to recoup one-half of all

expenses she paid related to the farm since Kenneth’s death from Teresa’s share of

the farm proceeds.

             The circuit court heard the action without a jury per Kentucky Rules

of Civil Procedure (CR) 52.01. By Findings of Fact and Conclusions of Law

entered November 24, 2020, the circuit court concluded that Valerie had waived

her dower interest in the farm through her and Kenneth’s mutual wills. The circuit


                                          -4-
court determined that Teresa was devised an undivided one-half interest in the

farm by Kenneth’s will. However, the court also believed that the personal

property of Kenneth’s estate was insufficient to pay the estate’s debts. The court

ordered that the farm should be sold as a whole and that Valerie was to be

“reimbursed from the sale proceeds for mortgage payments, insurance, lawn

maintenance and property taxes made on behalf of the estate and for the benefit of

the joint interests of the parties in the Farm Property.” Findings of Fact and

Conclusions of Law at 6.

             Teresa and Marc timely filed a Notice of Appeal (Appeal No. 2020-

CA-1622-MR) and the Estate, Christy, Amanda, and Valerie filed a Notice of

Cross-Appeal (Cross-Appeal No. 2021-CA-0016-MR) from the November 24,

2020, Findings of Fact and Conclusions of Law. To aid in the disposition of these

appeals, we shall initially address Cross-Appeal No. 2021-CA-0016-MR and then

address Appeal No. 2020-CA-1622-MR.

             To begin, under CR 52.01, the circuit court is required to separately

set forth its findings of fact and conclusions of law. The circuit court’s findings of

fact are only set aside if clearly erroneous, and we review issues of law de novo.

Ky. Props. Holding, LLC v. Sproul, 507 S.W.3d 563, 568 (Ky. 2016). The

credibility of witnesses and weight of the evidence are within the sole province of

the trial court, as fact-finder. Id. at 568. Our review proceeds accordingly.


                                         -5-
                       Cross-Appeal No. 2021-CA-0016-MR

             The Estate, Christy, Amanda, and Valerie contend that the circuit

court improperly concluded that Valerie waived her dower interest in the farm and

was not entitled to such interest in the undivided one-half interest in the farm

devised to Teresa by Kenneth’s will. They argue that the circuit court erred by

determining that the mandates of KRS 394.540 were established:

                    The wills make no mention of the consideration
             which is a contractual requirement. Even when assuming
             without admitting that an agreement existed, no language
             in the will states that any agreement is irrevocable nor
             does the language of the will restrict Mrs. Dowell’s right
             to renounce the will. Under KRS 394.540 irrevocability
             is not presumed. . . .

             [W]hile Appellants argue the existence of a will contract,
             no such contract exists. To have a will contract the
             material provisions of the contract must be stated in the
             will, or express reference in a will to a contract and
             extrinsic evidence providing the terms of the contract, or
             a writing signed by the decedent evidencing the contract.
             KRS 394.540. Here, we have none of those. In this case,
             we have nothing more than reciprocal wills. . . .

Appellees’/Cross-Appellants’ Brief at 12, 15.

             Kenneth’s will read, in relevant part:

                                   ARTICLE III

                    My farm, mentioned above, is owned by me and
             my wife, Valerie Dowell, as tenants in common. My
             wife and I have agreed that upon our deaths our interest
             in the farm will go to our respective children. Therefore,
             I give and bequeath my interest (which is an undivided

                                         -6-
                 one-half (1/2) interest) to my daughter, Teresa Susan
                 Dowell Inman. I understand and agree that my wife is
                 this date executing her Last Will and Testament, pursuant
                 to our agreement, in which she is making a bequest of her
                 interest in the farm to her two (2) children, Christy Lynn
                 Turnham and Amanda Leigh Hagan, and each of us
                 have agreed to waive and relinquish any claim in and to
                 the interest of the other, including dower or curtesy.

Kenneth’s will at 1-2. And Valerie’s will2 read, in relevant part:

                                           ARTICLE III

                        My farm, mentioned above, is owned by me and
                 my husband, Kenneth D. Dowell, as tenants in common.
                 My husband and I have agreed that upon our deaths our
                 interest in the farm will go to our respective children.
                 Therefore, I give and bequeath my interest (which is an
                 undivided one-half (1/2) interest) to my daughters,
                 Christy Lynn Turnham and Amanda Leigh Hagan. I
                 understand and agree that my husband is this date
                 executing his Last Will and Testament, pursuant to our
                 agreement, in which he is making a bequest of his
                 interest in the farm to his daughter, Teresa Susan
                 Dowell Inman, and each of us have agreed to waive and
                 relinquish any claim in and to the interest of the other,
                 including dower or curtesy.
Valerie’s will at 1-2.

                 In its November 24, 2020, Findings of Fact and Conclusions of Law,

the circuit court believed that Kenneth and Valerie had entered into a mutually

binding contract waiving their respective dower or curtesy interest in the farm. In

reaching this conclusion, the circuit court focused on the language of the wills.



2
    At the hearing, Valerie testified that she had executed a new will after Kenneth’s death.

                                                  -7-
The circuit court also determined that “[t]he elements of KRS 394.540 were met.

Each party received consideration receiving reciprocal benefits and burdens under

the terms of their agreement establishing a mutuality of obligation.” Findings of

Fact and Conclusions of Law at 4.

             In Kentucky, a wife or husband may voluntarily enter into an

agreement or contract waiving or relinquishing their respective dower and curtesy

interest in real property. KRS 392.020; King v. King, 274 S.W.2d 656, 658 (Ky.

1954). In this case, it is uncontroverted that both Kenneth and Valerie

simultaneously executed their respective wills on January 18, 2002.

Concomitantly therewith, Kenneth and Valerie also executed a deed transferring

the farm to themselves as tenants-in-common. Moreover, the language in both

Kenneth’s and Valerie’s wills is clear and unambiguous – Kenneth and Valerie

agreed to “waive and relinquish” their respective dower/curtesy interest in the

farm. The consideration for the agreement was the waiver itself. Either Kenneth’s

child (Teresa) or Valerie’s children (Christy and Amanda) would take a one-half

undivided interest in the farm unburdened by the surviving spouse’s dower/curtesy

interest. So, had Valerie predeceased Kenneth, Christy and Amanda would have

taken Valerie’s one-half undivided interest in the farm free of Kenneth’s curtesy

interest. Considering the clear language in the wills, we conclude that the elements

of a valid contract were satisfied and that a contract existed between Kenneth and


                                        -8-
Valerie wherein both waived their respective dower/curtesy interest in the farm.

See Energy Home, Div. of S. Energy Homes, Inc. v. Peay, 406 S.W.3d 828, 834

(Ky. 2013). As a result, we hold that Valerie contractually waived her dower

interest in the farm and that the circuit court did not commit reversible error by

concluding the same.3 See Harris v. Rock, 799 S.W.2d 10, 12 (Ky. 1990).

               We view any remaining contentions of error as moot or without merit.

                              Appeal No. 2020-CA-1622-MR

               Teresa and Marc assert that the circuit court improperly ordered the

farm sold in contravention of the terms of Kenneth’s will. They also argue that it

was not established that Kenneth’s estate lacked sufficient personal property to pay

the debts of the estate under KRS 395.515. Additionally, Teresa and Marc point

out that Valerie was the beneficiary on Kenneth’s life insurance policies totaling

$140,000. Teresa and Marc maintain that Kenneth made Valerie the beneficiary of

the life insurance policies so that she would have sufficient funds to pay the debts

of the estate, including the mortgage on the farm.

               As to Kenneth’s will, we have examined its terms, and the will does

not prohibit the sale of the farm. In fact, there are simply no provisions in the will

relating to the sale of the farm. As a consequence, we agree with the circuit court


3
 We do not reach the issues surrounding application of Kentucky Revised Statutes 392.080 and
394.540; we merely hold that Kenneth and Valerie entered into a valid contract with the intent to
waive his or her dower/curtesy interest in the farm, thus making the renunciation of the will moot
as concerns the farm.

                                               -9-
that Kenneth’s will does not prohibit the sale of the farm. This Court

acknowledges that real property is not a probatable asset of the Estate, unless

otherwise specifically provided for by a testator in his will. Wood v. Wingfield,

816 S.W.2d 899, 902 (Ky. 1991). For example, a testator could provide that all

real property owned by the testator be sold by the executor with the proceeds to be

distributed to the beneficiaries therein. However, KRS 395.515 clearly provides

that real property may be ordered sold by the court to pay debts of the estate if the

personal property of the estate is not sufficient to satisfy those debts.

             As concerns the debts of the estate, it is uncontroverted that a

mortgage of $33,557 encumbered the farm as of March 9, 2021. Before the

spousal exemption set forth in KRS 391.030 was distributed, the value of the

personal assets of the estate totaled $16,850. The estate also incurred expenses

related to the preservation and upkeep of the farm – mortgage payments, property

insurance, lawn maintenance, repairs and property taxes. Additionally, Kenneth’s

funeral bill totaled $7,122 and a headstone was $2,600. The circuit court found

that the personal property of Kenneth’s estate was insufficient to pay the debts of

the estate. Based upon the above, we are convinced that substantial evidence

supported this finding and that the circuit court did not err.

             And, as to Kenneth’s life insurance policies with Valerie named as the

beneficiary, it is well-settled that if a life insurance policy “is payable to an


                                          -10-
individual beneficiary, it constitutes no part of the insured’s estate.” Parks Ex’rs v.

Parks, 156 S.W.2d 480, 483 (Ky. 1941). Thus, the life insurance proceeds are not

included in Kenneth’s estate and are not available to pay debts of the estate.

             Teresa and Marc also argue that the circuit court improperly ordered

that the whole farm be sold. Rather, Teresa and Marc maintain that only a portion

of the farm needed to be sold to satisfy the estate’s debts. Teresa and Marc point

to KRS 395.510 and believe the circuit court should sell only the amount of real

property necessary to satisfy the debts of the estate. Teresa and Marc argue that a

farm is “easily divisible” and only a portion thereof is needed to be sold to satisfy

the estate’s debts. Teresa and Marc’s Brief at 18.

             KRS 395.510 provides:

             (1) A representative, legatee, distributee or creditor of a
                deceased person may bring an action in circuit court
                for the settlement of his estate provided that no such
                suit shall be brought by any of the parties named
                except the personal representative until the expiration
                of six months after the qualification of such
                representative.

             (2) The representatives of the decedent, and all persons
                having a lien upon or an interest in the property left by
                the decedent, or any part thereof, and the creditors of
                the decedent, so far as known to the plaintiff, must be
                parties to the action as plaintiffs or defendants.

             In its November 24, 2020, Findings of Fact and Conclusions of Law,

the circuit court concluded that the entire farm should be sold:


                                         -11-
            22. The next step is to determine whether the Farm
                Property should be sold in whole or in part; The
                Plaintiffs argue that only a portion of the property
                should be sold, contrary to the Defendant’s position
                that the entire property should be sold;

            23. To support their position, the Plaintiffs offered the
                Testimony of Scott Wise. Mr. Wise appraised the
                property and testified that he believed that the
                property could be sold in parcels, but was not
                requested to make a specific recommendation as to
                what could or should be sold to pay the estate’s
                debts. Mr. Wise could not recommend a division
                [that] would not impact or impair the value of
                remaining unsold property. Mr. Wise noted that
                access to the property was limited which would
                impact the ability to parcel the property;

            24. The Defendants offered the testimony of Charles
                King, who testified that he was familiar with the
                subject property for [a] long time and was involved
                in the sale of a portion [of] it to Mr. Dowell Dowell
                [sic]. He stated that the property has access through
                a bridge but does not have any other access to his
                knowledge. He testified that [he] does not believe
                that the property could be divided, would require a
                survey costing approximately $20,000 and would
                significantly harm the value of remaining property;

            25. Based upon the costs of dividing the Farm Property,
                and the negative impact that division would cause to
                the remaining property, the Court hereby finds that
                the Farm Property shall be sold in whole.

Findings of Fact and Conclusions of Law at 5.

            Considering the testimony of appraiser King, we believe substantial

evidence supported the trial court’s findings that the farm would be negatively


                                        -12-
impacted and additional costs would be incurred if the farm were not sold as a

whole. These findings are not clearly erroneous, and thus, we cannot conclude that

the circuit court improperly ordered the sale of the entire farm pursuant to KRS

395.510.

            For the foregoing reasons, we affirm both Appeal No. 2020-CA-1622-

MR and Cross-Appeal No. 2021-CA-0016-MR.

            ALL CONCUR.

BRIEF AND ORAL ARGUMENT                   BRIEF FOR APPELLEES/CROSS-
FOR APPELLANTS/CROSS-                     APPELLANTS ESTATE OF
APPELLEES:                                KENNETH DOWELL BY AND
                                          THROUGH VALERIE DOWELL,
Stephen G. Hopkins                        EXECUTRIX; CHRISTY LYNN
Hardinsburg, Kentucky                     TURNHAM; AMANDA LEIGH
                                          HAGAN; AND VALERIE DOWELL:

                                          Paul L. Madden, Jr.
                                          Daniel T. Boling
                                          Hawesville, Kentucky

                                          ORAL ARGUMENT FOR
                                          APPELLEES/CROSS-APPELLANTS
                                          ESTATE OF KENNETH DOWELL
                                          BY AND THROUGH VALERIE
                                          DOWELL, EXECUTRIX; CHRISTY
                                          LYNN TURNHAM; AMANDA
                                          LEIGH HAGAN; AND VALERIE
                                          DOWELL:

                                          Paul L. Madden, Jr.
                                          Hawesville, Kentucky




                                        -13-